

114 SRES 340 ATS: Expressing the sense of the Senate that the atrocities perpetrated by the Islamic State of Iraq and the Levant (ISIL) against religious and ethnic minorities in Iraq and Syria include war crimes, crimes against humanity, and genocide.
U.S. Senate
2015-12-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III114th CONGRESS2d SessionS. RES. 340IN THE SENATE OF THE UNITED STATESDecember 18, 2015Mr. Cassidy (for himself, Mr. Manchin, Mr. Rubio, Mr. Kirk, Mr. Wicker, Mr. Peters, Ms. Stabenow, Mr. Blunt, Ms. Ayotte, Mrs. Shaheen, Mr. Tillis, Mr. Inhofe, Mr. Isakson, Ms. Baldwin, Mr. Boozman, Mr. Burr, Ms. Klobuchar, and Mr. Scott) submitted the following resolution; which was referred to the Committee on Foreign RelationsApril 28, 2016Reported by Mr. Corker, with an amendment and an amendment to the preamble and an amendment to the titleJuly 7, 2016Considered, amended, and agreed to with an amended preamble and an amendment to the titleRESOLUTIONExpressing the sense of the Senate that the atrocities perpetrated by the Islamic
			 State of Iraq and
			 the Levant (ISIL) against religious and ethnic minorities in Iraq and
			 Syria include war crimes, crimes against humanity, and genocide.
	
 Whereas Christians and other religious and ethnic minorities have been an integral part of the cultural fabric of the Middle East for millennia;
 Whereas the Islamic State in Iraq and the Levant (ISIL or Da’esh) and associated extremists are committing egregious atrocities against ethnic and religious minorities in Iraq and Syria, including Christians (among them Assyrian Chaldean Syriac, Armenian, Evangelicals, Antiochian and Greek Orthodox, Maronite, Melkite, and Roman Catholic communities), Yezidis, Turkmen, Shi’a, Shabak, Sabaean-Mandeans, and Kaka’i, among others;
 Whereas ISIL specifically targets these religious and ethnic minorities, intending to kill them or force their submission, conversion, or expulsion;
 Whereas religious and ethnic minorities have been murdered, subjugated, forced to emigrate, and subjected to grievous bodily and psychological harm, kidnapping, human trafficking, torture, and rape;
 Whereas ISIL engages in, and publicly argues in favor of, the sexual enslavement of non-Muslim women, including prepubescent girls;
 Whereas the United Nations Assistance Mission for Iraq (UNAMI) and the United Nations Human Rights Office (OHCHR) said in a January 2016 report that it believes ISIL is holding around 3,500 slaves, predominantly women and children, primarily from the Yezidi community, but a number are also from other ethnic and religious minority communities;
 Whereas ISIL specifically targets religious and ethnic minorities, and has reportedly kidnapped, forcibly displaced, killed, raped, electrocuted, and crucified members of ethnic and religious groups, including Christian, Shabak, Turkmen, and Shia of all ethnicities;
 Whereas ISIL has deliberately destroyed and looted numerous cultural sites, religious shrines, places of worship, monasteries, and museums in order to eradicate the cultures of ethnic and religious minorities;
 Whereas these atrocities have been undertaken with the specific intent to bring about the eradication of those communities and the destruction of their cultural heritage;
 Whereas ISIL operations have in fact driven minority religious and ethnic communities from their ancestral homelands;
 Whereas under applicable domestic and international law codified in section 2441 of title 18, United States Code, murder, torture, mutilation, rape, cruel treatment, and hostage taking of non-combatants constitute war crimes;
 Whereas crimes against humanity, as defined by the International Military Tribunal convened at Nuremberg in 1945, include murder, extermination, enslavement, deportation, and other inhumane acts committed against any civilian population, as well as persecution on political, racial, or religious grounds in connection with such crimes;
 Whereas the United Nations Convention on the Prevention and Punishment of the Crime of Genocide, signed and ratified by the United States, defines genocide as any of the following acts committed with the intent to destroy, in whole or in part, a national, ethnical, racial or religious group, as such: (a) Killing members of the group; (b) Causing serious bodily or mental harm to members of the group; (c) Deliberately inflicting on the group conditions of life calculated to bring about its physical destruction in whole or in part; (d) Imposing measures intended to prevent births within the group; (e) Forcibly transferring children of the group to another group;
 Whereas according to the United Nations Commission of Inquiry, in February 2014, ISIL ordered Christians in Raqqa, Syria to either convert to Islam, pay jizya, a tax specifically applied on the basis of religious belief, and accept serious curbs on their faith, or face execution;
 Whereas according to the Department of State, in August 2014, as ISIL began to expand beyond Mosul, an estimated 450,000 Yezidis, 300,000 Turkmen, and 125,000 Christians, as well as Iraqi Arabs, Shia Muslims, Sunni Muslims, Shabak and other ethnic and religious groups, were forced from their communities;
 Whereas in areas controlled by ISIL, churches, monasteries and other places of worship have effectively been shuttered and do not publicly conduct worship services;
 Whereas, on August 7, 2014, Secretary of State John Kerry declared that ISIL’s campaign of terror against the innocent, including Yezidi and Christian minorities, and its grotesque and targeted acts of violence bear all the warning signs and hallmarks of genocide:
 Whereas, in August 2014, the United States conducted targeted airstrikes and humanitarian assistance operations to help break the siege of Mount Sinjar, saving the lives of thousands of Yezidi men, women, and children;
 Whereas His Holiness, Pope Francis, has noted that “entire communities, especially—but not only—Christians and Yezidis, have suffered and are still suffering inhuman violence because off their ethnic and religious identity” and stated that, for Christians being killed for their faith in the Middle East “a form of genocide—I insist on the word—is taking place, and it must end”;
 Whereas a March 13, 2015, report by the Office of the United Nations High Commissioner for Human Rights detailed “acts of violence perpetrated [by ISIL] against civilians because of their affiliation or perceived affiliation to an ethnic or religious group” and stated that “[i]t is reasonable to conclude that some of these incidents, considering the overall information, may constitute genocide”;
 Whereas, on December 7, 2015, the United States Commission on International Religious Freedom called on the United States Government to designate the Christian, Yezidi, Shi’a, Turkmen, and Shabak communities of Iraq and Syria as victims of genocide by ISIL and urged world leaders to condemn the genocidal actions and crimes against humanity of ISIL that have been directed at these groups and other ethnic and religious groups;
 Whereas, on February 3, 2016, the European Parliament expressed the view that ISIL “is committing genocide against Christians and Yezidis, and other religious and ethnic minorities”; and
 Whereas, on March 17, 2016, Secretary of State John Kerry issued a declaration stating, that in his judgement, “Da’esh is responsible for genocide against groups in areas under its control, including Yezidis, Christians, and Shia Muslims,” and is “also responsible for crimes against humanity and ethnic cleansing directed at these same groups and in some cases against Sunni Muslims and Kurds and other minorities”: Now, therefore, be it
	
 That it is the sense of the Senate that— (1)the atrocities perpetrated by the Islamic State of Iraq and the Levant (ISIL) against Christians, Yezidis, Shi'a, and other religious and ethnic minorities in Iraq and Syria constitute war crimes, crimes against humanity, and genocide;
 (2)all governments, and international organizations should call ISIL atrocities by their rightful names: war crimes, crimes against humanity, and genocide;
 (3)the member states of the United Nations should coordinate urgently on measures to prevent further war crimes, crimes against humanity, and genocide by ISIL in Iraq and Syria, and to punish those responsible for these ongoing crimes, including by the collection and preservation of evidence and, if necessary, the establishment and operation of appropriate tribunals;
 (4)the Hashemite Kingdom of Jordan, the Lebanese Republic, the Republic of Turkey, and the Kurdistan Regional Government in Iraq are to be commended for, and supported in, their efforts to shelter and protect those fleeing the violence of ISIL and other combatants until they can safely return to their homes in Iraq and Syria; and
 (5)the protracted Syrian civil war and the indiscriminate violence of the Assad regime have contributed to the growth of ISIL and will continue to do so as long as this conflict continues.
